
	

113 HR 2151 IH: To amend title 38, United States Code, to authorize individuals who are pursuing programs of rehabilitation, education, or training under laws administered by the Secretary of Veterans Affairs to receive work-study allowances for certain outreach services provided through congressional offices, and for other purposes.
U.S. House of Representatives
2010-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2151
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. DeFazio (for
			 himself, Mr. Michaud, and
			 Mr. Takano) introduced the following
			 bill; which was referred to the Committee
			 on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize
		  individuals who are pursuing programs of rehabilitation, education, or training
		  under laws administered by the Secretary of Veterans Affairs to receive
		  work-study allowances for certain outreach services provided through
		  congressional offices, and for other purposes.
	
	
		1.Expansion of work-study
			 allowance to include certain outreach services conducted through congressional
			 officesSection 3485(a)(4) of
			 title 38, United States Code, is amended by adding at the end the following new
			 subparagraph:
			
				(K)The following activities carried out at the
				offices of Members of Congress for such Members:
					(i)The distribution of information to
				members of the Armed Forces, veterans, and their dependents about the benefits
				and services under laws administered by the Secretary and other appropriate
				governmental and non-governmental programs.
					(ii)The preparation and processing of
				papers and other documents, including documents to assist in the preparation
				and presentation of claims for benefits under laws administered by the
				Secretary.
					.
		
